Title: To George Washington from Gustavus Scott, 26 December 1796
From: Scott, Gustavus,Thornton, William
To: Washington, George


                        
                            Sir, 
                            Washington, 26th Decr 1796
                        
                        The State of our funds will not admit of delay in disposing of some part of the
                            Stock borrowed of the State of Maryland—Our Labourers and Mechanics will have a month’s
                            wages due, on monday next; and, also, there will then be one quarter’s Salary due to all the
                            Officers, who are paid by the Year—The Rules of the public Offices do not permit any
                            transfer of Stock until the first of January, next.We think it will be best to have the
                            Stock borrowed, transferred to some person in Philadelphia, who can transfer, on the Spot,
                            as Sales are made, and as the exigencies of our affairs may require—As this Stock bears an
                            Interest of Six per cent, we do not contemplate selling more than ten or twelve thousand
                            Dollars, at one time, and we hope that this may be done at Baltimore; if so, the expence of
                            Brokerage and the inconvenience of receiving Phila. paper, which does not pass generally
                            here, will be avoided.
                        It may be necessary, for our safety, as we are to become individually,
                            Security, on this Loan, that it should be sanctioned by your written approbation, which we
                            will thank you to endorse on the copy of the Resolution, forwarded to you, from Annapolis,
                            by Mr Scott; as we think such assent should appear on our Books: this is asked, under a
                            presumption, that the Loan will meet your approbation. We have the honor to be &c.
                            
                            
                        
                    G. Scott W. Thornton